—Judgment unanimously affirmed. Memorandum: County Court properly denied the motion to suppress defendant’s statements to the police. The officer’s assurance that defendant would be permitted to go home after giving his statement did not create "a substantial risk that the defendant might falsely incriminate himself’ (CPL 60.45 [2] [b] [i]; see, People v Richardson, 202 AD2d 958, 959, lv denied 83 NY2d 914). The unsworn testimony of the victim provided sufficient corroboration of defendant’s admissions to support the conviction (see, CPL 60.50; People v Knights, 131 AD2d 924, 925-926, lv denied 70 NY2d 713; People v Philipp, 106 AD2d 681, 682). The court properly excluded ev*1025idence of the results of defendant’s polygraph examination (see, People v Shedrick, 66 NY2d 1015, 1018, rearg denied 67 NY2d 758). (Appeal from Judgment of Wayne County Court, Strobridge, J. — Sexual Abuse, 1st Degree.) Present — Green, J. P., Pine, Wesley, Balio and Boehm, JJ.